Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 04/25/2022. Applicant’s election of  Group I (claims 1-7) in the reply filed with the office on 04/25/2022 is acknowledged. Claims 41-50, 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 05/01/2020, 03/12/2021, 09/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claim 1 recites the limitation "the fluorolucent magnetic transmitting element". There is insufficient antecedent basis for this limitation in the claim. The preamble of claim 1 only recites "a magnetic transmitting element". Examiner suggests amending the preamble of the independent claim 1 to recite “a fluorolucent magnetic transmitting element”.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-3, 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eichler et al (US 2016/0287133 A1 with a PCT filing date 10/21/2014).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Eichler et al (US 2016/0287133 A1) teaches, a magnetic transmitting element (element 57C, figure 4, paragraph [0030]) for generating a magnetic field for tracking of an object (paragraph [0026]), comprising the following: a first spiral trace that extends from a first outer origin (element 58A, figure 4) inward to a central origin in a first direction (paragraph [0030]); and a second spiral trace that extends from the central origin outward to a second outer origin (element 58B) in the first direction (paragraph [0030]), wherein: the first spiral trace and the second spiral trace are physically connected at the central origin (paragraph [0030]) to form the fluorolucent magnetic transmitting element (transmitters can have multiple (e.g., two or more) layers and still be relatively thin and, thus, relatively transparent to the x-rays, paragraph [0030]), at least a portion of the first spiral trace overlaps at least a portion of the second spiral trace (transmitter 57C in which the coil has two separate layers. Each layer lies in a separate plane. In an embodiment according to the present teachings, the layers are 'stacked' one on top of the other. Transmitters can have multiple (e.g., two or more) layers and still be relatively thin and, thus, relatively transparent to the x-rays passing from emitter 26 to detector 28. The two layers of the coil shown in FIG. 4 are both spun in the same direction so as to transmit the magnetic field in a single direction. Furthermore, the coil ends 58A and 58B are located at the same, or near the same, peripheral location 58. The two layers of the coil shown in FIG. 4 are both spun in the same direction so as to transmit the magnetic field in a single direction. Furthermore, the coil ends 58A and 58B are located at the same, or near the same, peripheral location 58. Thus, a single 'thread' begins at end SSA and forms a first layer, then at the center begins a second layer retracing the path of the first layer, and finally ends at end 58B (paragraph [0030], [0031], figures 4 and 5).

Regarding dependent claim 2, Eichler et al (US 2016/0287133 A1) teaches the fluorolucent magnetic transmitting element of claim 1.
Eichler et al further teaches, the first spiral trace and the second spiral trace are formed from a continuous piece of material (a single 'thread' begins at 58A and forms a first layer, then at the center begins a second layer retracing the path of the first layer, and finally ends at end 58B, Paragraph [0030]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding dependent claim 3, Eichler et al (US 2016/0287133 A1) teaches the fluorolucent magnetic transmitting element of claim 2.
Eichler et al further teaches, wherein the continuous piece of material that forms the first spiral trace and the second spiral trace is creased at the central origin (paragraphs [0030], [0031], please see figures 4 and 5).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding dependent claim 5, Eichler et al (US 2016/0287133 A1) teaches the fluorolucent magnetic transmitting element of claim 1.
Eichler et al further teaches, the first spiral trace and the second spiral trace are cut from a planar piece of material (paragraphs [0030], [0031]); and the first spiral trace and the second spiral trace are creased at the central origin (paragraphs [0030], [0031], please see figures 4 and 5).

Regarding dependent claim 6, Eichler et al (US 2016/0287133 A1) teaches the fluorolucent magnetic transmitting element of claim 1.
Eichler et al further teaches, wherein a first electrical terminal (coil end element 58A, figure 4) is disposed on the first spiral trace at the first outer origin and a second electrical terminal (coil end element 58B, figure 4) is disposed on the second spiral trace at the second outer origin (paragraph [0030], [0032], figures 2 and 4, cable 62 provides a means for connecting assembly 44 to ECU 56).
Regarding dependent claim 7, Eichler et al (US 2016/0287133 A1) teaches the fluorolucent magnetic transmitting element of claim 6.
Eichler et al further teaches, wherein the first spiral trace and the second spiral trace are configured to transmit an electrical current from the first electrical terminal to the second electrical terminal in the first direction and to produce a magnetic field (The two layers of the coil shown in FIG. 4 are both spun in the same direction so as to transmit the magnetic field in a single direction. Furthermore, the coil ends 58A and 58B are located at the same, or near the same, peripheral location 58. The two layers of the coil shown in FIG. 4 are both spun in the same direction so as to transmit the magnetic field in a single direction. figures 2 and 4, paragraphs [0028], [0030], [0033]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eichler et al (US 2016/0287133 A1) and in view of Huber et al (US 2010/0305427 A1).
Regarding dependent claim 4, Eichler et al (US 20160287133 A1) and Huber et al (US 2010/0305427 A1) teach the fluorolucent magnetic transmitting element of claim 3.
Eichler et al fails to explicitly teach that the continuous piece of material is formed from aluminum.
Eichler et al further teaches, substantially thin and flat, they also are transparent to, or nearly transparent to, x-rays, which reduces the potential for fluoroscopic interference. In an embodiment, transmitters are made from a thin layer of copper or other conductive material. Additionally, transmitters may be encapsulated in x-ray transparent material, such as carbon fiber (paragraph [0029]).
Huber et al (US 2010/0305427 A1) teaches, A planar sensor array for use in a surgical navigation system comprising at least one substrate and at two layers of a plurality of planar sensor coils formed on or within the at least one insulating substrate. The planar sensor array may be an electromagnetic planar transmitter coil array or an electromagnetic planar receiver coil array that includes at two layers of a plurality of planar electromagnetic transmitter or receiver spiral-shaped coils formed on or within the at least one substrate. The surgical navigation system includes the use of at least one magnetoresistance reference sensor attached to a fixed object; at least one magnetoresistance sensor attached to an object being tracked; and a planar sensor coil array communicating with the at least one magnetoresistance reference sensor and the at least one magnetoresistance sensor to determine the position and orientation of the object being tracked (abstract). 
Huber et al  further teaches, wherein the continuous piece of material is formed from aluminum (In an exemplary embodiment, the conductor traces 116 may be made of a conductive, low density, low resistivity, radio lucent material. This material may include aluminum, magnesium, carbon nanotubes, graphene, titanium, and their various alloys. This material enables x-ray transparency, minimizes power dissipation, and is lightweight (paragraphs [0062], [0066], [0070]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Eichler et al by providing a coil assembly with conductive traces made of conductive, low density, low resistivity, radio lucent material which may include aluminum, as taught by  Huber et al.
One of the ordinary skill in the art would have been motivated to make such a modification to prove conductive traces  which are transparent to x-rays as taught by Huber et al (paragraph [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/
Examiner, Art Unit 2858